EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Alphonso A. Collins on Mar 5, 2021.

Claims 1, 4-8, 10, 12, and 14-18 are currently amended and claims 2, 3, 9, 11 and 13. The application has been amended as follows: 

	Claim 1. (Currently Amended) 
 	A method for monitoring status of a production line of an industrial automation arrangement, the production line being configured to implement an industrial manufacturing process with a programmable logic controller (PLC) having sensors and actuators directly coupled thereto, and signals of said sensors comprising measured temperature or acceleration values of the sensors being utilized by the PLC to generate status information items about the industrial manufacturing process, the method comprising:
 	carrying at least one further sensor including evaluation algorithms comprising a neural network for evaluating measurement results through the production line which implements the industrial 
 	transmitting further signals comprising measured temperature or acceleration values of the further sensor wirelessly to a status-monitoring device by the further sensor, the measurement results comprising the temperature or acceleration values; and 
 	placing at least one of (i) the signals of the sensors coupled to the PLC and (ii) the status information items from the PLC and the further signals comprising the measured temperature or acceleration values of the further sensor 

	Claim 4. (Currently Amended) 
 	The method as claimed in patent claim 1, wherein the further sensor 

	Claim 5. (Currently Amended) 
 	The method as claimed in patent claim 1, wherein the production line is formed from a multiplicity of production stations; and wherein the further sensor 

	Claim 6. (Currently Amended)
 	The method as claimed in patent claim 5, wherein during the pass through the production line the further sensor 

	Claim 7. (Currently Amended) 
 	The method as claimed in patent claim 1, wherein the further sensor 


 	The method as claimed in patent claim 1, wherein at least one of (i) chronological information and (ii) position information is acquired by the further sensor 

	Claim 10. (Currently Amended) 
 	The method as claimed in claim 1, wherein information items for interpreting or evaluating at least some of the further data are stored on the further sensor 

	Claim 12. (Currently Amended) 
 	An arrangement for monitoring status of a production line of an industrial automation arrangement, the production line being equipped with a programmable logic controller (PLC) having sensors and actuators directly coupled thereto for implementing an industrial manufacturing process, and 
 	at least one further sensor including evaluation algorithms comprising a neural network for evaluating measurement results, said further sensor being carried through the production line which implements the industrial manufacturing process or which is placed in a vicinity of the production line with a product which is being processed by the production line which implements the industrial manufacturing process, further signals comprising measured temperature or acceleration values of the at least one further sensor , the measurement results comprising the temperature or acceleration values; 
 	wherein at least one of (i) signals of the sensors coupled to the PLC and (ii) the status information items from the PLC are at least partially placed in relationship with one another with the further signals comprising the measured temperature or acceleration values of the further sensor 

	Claim 14. (Currently Amended) 
 	The arrangement as claimed in patent claim 12, wherein the further sensors 

	Claim 15. (Currently Amended) 
 	The arrangement as claimed in patent claim 13, wherein the further sensors 

	Claim 16. (Currently Amended) 
 	The arrangement as claimed in patent claim 12, wherein the further sensor 

	Claim 17. (Currently Amended) 
 	The arrangement as claimed in patent claim 13, wherein the further sensor 

	Claim 18 (Currently Amended) 
 	The arrangement as claimed in patent claim 14, wherein the further sensor .

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: claims 1-18 are indicated to be allowable as the closet prior art by Hubauer (Pat. No.: US 9,696,179 B2) does not teach or fairly suggest the applicant’s claimed invention. The distinguishing elements of the claim “carrying at least one further sensor including evaluation algorithms comprising a neural network for evaluating measurement results, … the measurement results comprising the temperature or acceleration values” as recited in claims 1 and 12 are allowable subject matter. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 




/ZHEN Y WU/Primary Examiner, Art Unit 2685